Title: From George Washington to Charles Cotesworth Pinckney, 24 September 1781
From: Washington, George
To: Pinckney, Charles Cotesworth


                  
                     Dear Sir
                     Williamsburg 24th Septemr 1781.
                  
                  I have recd your favor of the 12th. You may be assured that should the proposal for the exchange of Genl Burgoyne be acceded to on the part of the enemy, every attention shall be paid to the rights of the southern Officers—my personal regard for you will make me particularly careful that no injustice shall be done to you—You have been misinformed as to any particular officers of your Rank having been set against General Burgoyne—So fearful was I that some irregular steps might be taken by the Commy of Prisoners was the matter left to him, that I instructed him not to fix upon any Officer in the southern Army, but to wait till returns could be obtained from Major Hyrne the Dy Commy in that Quarter, specifying the Officers unexchanged—their Ranks and dates of capture.  I am with very great Esteem Dr sir Yr most obt servt.
                  
               